Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 3-5, 7, 8, 10-12, 15, 20-23, 25-27, 29, 30, 32-37, 39-43, 52, 60, drawn to the special technical feature of a method for treating a solid tumor in a subject comprising injecting an arenavirus particle directly into the tumor wherein the arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof.

Group II, claim(s) 79, drawn to the special technical feature of a kit comprising a container and instructions for use, wherein said container comprises an arenavirus particle in a pharmaceutical composition suitable for injection directly into a solid tumor, wherein said kit further comprises an injection apparatus suitable for performing an injection directly into a solid tumor, wherein said arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof.

Group III, claim(s) 148, drawn to the special technical feature of a method for treating a solid tumor in a subject comprising: (a) administering a first arenavirus particle to the subject, wherein the first arenavirus particle does not express a tumor antigen or tumor-associated antigen or antigenic fragment thereof; and (b) administering a second arenavirus particle to the subject, wherein the second arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof. 

Group IV, claim(s) 201, drawn to the special technical feature of a kit comprising two or more containers and instructions for use, wherein one of said containers comprises a first arenavirus particle in a pharmaceutical composition suitable for injection directly into a solid tumor or suitable for intravenous administration and another of said containers comprises a second arenavirus particle in a pharmaceutical composition suitable for injection directly into a solid tumor or suitable for intravenous administration, and wherein said first arenavirus particle does not express a tumor antigen or tumor-associated antigen or antigenic fragment thereof and said second arenavirus particle expresses a tumor antigen or tumor-associated antigen or antigenic fragment thereof. 

SPECIES ELECTION
Species Election for Group I
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A.	The species of method are as follows: 
(a) administering a second arenavirus particle (claims 3, 43, 52, and 60); or
(b) NOT administering a second arenavirus particle (withdraw species claims 3, 39-43, 52, and 60).

If Applicants elect the species of “(a) administering a second arenavirus particle” in A above, Applicants must elect a species in B below:

B.	The species of method are as follows: 
	(a) injecting the same arenavirus particle multiple times (claim 39);
	(b) injecting arenavirus particles derived from the same arenavirus, but expressing different tumor antigens or tumor-associated antigens or antigenic fragments thereof (claim 40);
	(c) injecting arenavirus particles derived from different arenaviruses, but expressing the same tumor antigen or tumor-associated antigen or antigenic fragment thereof (claim 41); or
	(d) injecting arenavirus particles derived from different arenaviruses and expressing different tumor antigens or tumor-associated antigens or antigenic fragments thereof (claim 42).

C.	The species of tumor antigen or tumor-associated antigen expressed by the first or only arenavirus are as follows: 
Elect one or a specific set of antigens from claims 20, 21, 35-37.


If Applicants elect the species of “(a) administering a second arenavirus particle” in A above, Applicants must elect a species in D below:

D.	The species of tumor antigen or tumor-associated antigen expressed by the second arenavirus are as follows: 
Elect one or a specific set of antigens from claims 37 or 60.

E.	The species of method are as follows: 
	(a) method further administering a chemotherapeutic agent (claim 23) AND elect whether the arenavirus is administered simultaneously (claim 25), prior to (claim 26), or after (claim 27) the chemotherapeutic; or
	(b) method NOT further administering a chemotherapeutic agent (withdraw species claims 23 and 25-27).

F.	The species of method are as follows: 
	(a) method further administering a checkpoint inhibitor to the subject (claim 29) AND elect whether the arenavirus is administered simultaneously (claim 32), prior to (claim 33), or after (claim 34) the checkpoint inhibitor; or
(b) method NOT further administering a checkpoint inhibitor (withdraw species claims 29, 30, 32-34).

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking Groups I-IV appears to be a pharmaceutical composition comprising an arenavirus expressing a tumor-associated antigen and injection apparatus.
However, said technical feature does not constitute a special technical feature in view of WO 2016/198531, Orlinger et al, claiming priority to June 2015 (IDS). Orlinger et al teach a pharmaceutical composition comprising an arenavirus vector expressing a tumor-associated HPV antigen and injection ([199-220]; [272-274]; [450-453]; [589-606]).
Therefore, the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2 as it does not define a contribution over the prior art. Accordingly, Groups I-IV are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept and restriction for examination purposes as indicated is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642